DETAILED ACTION
This communication is in response to the application filed 6/22/21 and the preliminary amendment filed 7/21/21 in which claim 1 was amended and claims 2-20 were newly presented. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 7, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buron (US 8,458,053 B1; patented Jun. 4, 2013) in view of Dhunay (US 2013/0097306 A1; published Apr. 18, 2013).
Regarding claim 1, Buron discloses [a] computer-implemented method comprising: 
receiving, by a computing system, a selection of a sticker associated with audio content (see column 4, lines 40-65 (viewer selects a button overlay to purchase concert tickets for singer in video), column 7, lines 4-21 (user can also purchase audio recordings of artist)) 
determining, by the computing system, one or more audio sources from which the audio content is accessible, wherein the one or more audio sources are associated with software applications; and (see column 5, lines 49-62 (overlay provides the viewer the ability to select a retailer for an audio recording))
providing, by the computing system, the one or more audio sources associated with the software applications as selectable options, (see column 5, lines 49-62 (overlay provides the viewer the ability to select a retailer for an audio recording)). 
Buron does not expressly disclose searching for an audio source and wherein selection of an audio source can cause launch or installation of a software application associated with the audio source. However, Dhunay teaches performing a search using search parameters a database for results matching search parameters using the cloud to perform a search against external sources of music (e.g., Pandora, Napster, iTunes) where the search results include results of music files located in the catalog as well as results from scans of external data sources, see paragraph 73, and an audio streaming service provides for locating a media file and transferring the media file to a DAC for playback purposes, where the client provides the audio streaming service with the location of the media file and the media file can stream from the location to the DAC, see paragraph 75. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Buron to incorporate the teachings of Dhunay to search and present the location of music content from external sources. Doing so would enable the user to systematically browse a music catalog based on parameters, including a location of the content. Dhunay, paragraph 74.
Claims 11 and 16 are system and CRM claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Buron, in view of Dhunay, discloses the invention of claim 1 as discussed above. Buron does not specifically disclose wherein the selectable options include a first music player software application associated with a first audio source and a second music player software application associated with a second audio source. However, Dhunay teaches searching external music sources including Pandora, Napster, iTunes and presenting the search matching results. See paragraph 73. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Buron to incorporate the teachings of Dhunay to search and present the location of music content from external sources. Doing so would enable the user to systematically browse a music catalog based on parameters, including a location of the content. Dhunay, paragraph 74.
Claims 12 and 17 are system and CRM claims corresponding to claim 2 and are similarly rejected.

Regarding claim 3, Buron, in view of Dhunay, discloses the invention of claim 1 as discussed above. Buron does not expressly disclose wherein the one or more audio sources include a music streaming service. However, Dhunay teaches searching external music sources including Pandora, Napster, iTunes and presenting the search matching results. See paragraph 73. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Buron to incorporate the teachings of Dhunay to search and present the location of music content from external sources. Doing so would enable the user to systematically browse a music catalog based on parameters, including a location of the content. Dhunay, paragraph 74. 
Claims 13 and 18 are system and CRM claims corresponding to claim 3 and are similarly rejected.

Regarding claim 4, Buron, in view of Dhunay, discloses the invention of claim 1 as discussed above. Buron does not specifically disclose wherein the one or more audio sources include a local data store of the computing system. However, Dhunay teaches searching both local and external music sources as part of the search for music fitting search parameters. See paragraph 73. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Instagram to incorporate the teachings of Dhunay to search and present the location of music content from internal as well as external sources. Doing so would enable the user to systematically browse a music catalog based on parameters, including a location of the content. Dhunay, paragraph 74.
Claims 14 and 19 are system and CRM claims corresponding to claim 4 and are similarly rejected.

Regarding claim 7, Buron, in view of Dhunay, discloses the invention of claim 1 as discussed above. Buron further discloses wherein the providing the one or more audio sources associated with the software applications as selectable options is in response to the receiving a selection of a sticker (see column 5, lines 49-62 (overlay provides the viewer the ability to select a retailer for an audio recording)). 

s 5, 6, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buron and Dhunay as applied to claims 1, 11, and 16 above, and further in view of Kaplan (US 2016/0219027 A1; published Jul. 28, 2016).

Regarding claim 5, Buron, in view of Dhunay, discloses the invention of claim 1 as discussed above. Buron does not disclose in response to selection of the audio source, determining, by the computing system, that the software application is not locally available on the computing system; and providing, by the computing system, a link to install the software application. However, Kaplan teaches when a link is accessed but a mobile app is not installed on the mobile device, the mobile device is configured to launch an application store for the user to download the application. See paragraph 39. The application store can be, for example, iTunes Store, Google Play Store. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to provide a way to download the mobile app if it is not yet installed on the mobile device. Doing so would allow the user to easily obtain the app. Dhunay, paragraph 39.
Claims 15 and 20 are system and CRM claims corresponding to claim 5 and are similarly rejected.

Regarding claim 6, Buron, in view of Dhunay, discloses the invention of claim 1 as discussed above. Buron does not disclose wherein the software application is available for download from an online app store and the audio source corresponds to an online music store. However, Kaplan teaches when a link is accessed but a mobile app is not installed on the 

Regarding claim 8, Buron, in view of Dhunay, discloses the invention of claim 1 as discussed above. Buron does not disclose wherein the selectable options are associated with corresponding hyperlinks to download the software applications. However, Kaplan teaches when a link is accessed but a mobile app is not installed on the mobile device, the mobile device is configured to launch an application store for the user to download the application. See paragraph 39. The application store can be, for example, iTunes Store, Google Play Store. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to provide a way to download the mobile app if it is not yet installed on the mobile device. Doing so would allow the user to easily obtain the app. Kaplan, paragraph 39.

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buron and Dhunay as applied to claim 1 above, and further in view of Isaac (US 2010/0274673 A1; published Oct. 28, 2010).

Regarding claim 9, Buron, in view of Dhunay, discloses the invention of claim 1 as discussed above. Buron does not disclose wherein the sticker is provided in a first user interface element and the selectable options are provided in a second user interface element. However, Isaac teaches a method of serving advertising information related to a product displayed in a first screen segment in a second screen segment. See paragraph 71. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to incorporate the teachings of Isaac to present purchase information related to the music lyrics in a separate window. Doing so would enable the viewer to continue reading the lyrics without interruption. Isaacs, paragraph 71.

Regarding claim 10, Buron, in view of Dhunay, discloses the invention of claim 9 as discussed above. Instagram does not disclose wherein the first user interface element appears with the second user interface element. However, Isaac teaches a method of serving advertising information related to a product in a merged screen such that the advertising is displayed above the content. See paragraph 71. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to incorporate the teachings of Isaac to present purchase information related to the music lyrics 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/             Examiner, Art Unit 2178